Haynes, J.
In this case we are of the opinion that the petition on file signed by certain property owners, filed in B. of A. March 29, 1895, and remaining there at the time the ordinance for the improvement was passed, the signers not attempting to withdraw the same, is binding upon the signers thereof, notwithstanding the endorsement thereon, made April 5, •1895, in B. of A., “Filed until such time as petitioners agree to pay any deficiency that may arise by reason of non-collectibility of assessment should improvement be made.”
That being the only question submitted to us for decision, a decree may be taken in accordance with sec. 2272, Rev. Stat. •